                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:19-cv-00307-MR

CHRISTOPHER GENE                 )
CRAWFORD,                        )
                                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                       ORDER
                                 )
BRADLEY RICHARDS, et al.,        )
                                 )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion to Amend and

Join Parties.” [Doc. 32].

      Pro se Plaintiff Christopher Gene Crawford (“Plaintiff”) is a North

Carolina state prisoner currently incarcerated at Alexander Correctional

Institution in Taylorsville, North Carolina. Plaintiff filed his original Complaint

pursuant to 42 U.S.C. § 1983 on October 25, 2019. [See Docs. 1, 1-1]. The

Court conducted initial review of Plaintiff’s Complaint and, due to numerous

deficiencies, allowed Plaintiff thirty (30) days to file an amended complaint.

[Id.]. Plaintiff timely filed an Amended Complaint pursuant to 42 U.S.C. §

1983. [Doc. 15]. Plaintiff’s claims against four Defendants named in his

Amended Complaint, Bradley Richards, FNU Huffman, FNU Sickjack, and


        Case 1:19-cv-00307-MR Document 33 Filed 09/24/20 Page 1 of 4
Josh Smith, survived initial review. [Doc. 17]. Plaintiff alleged that these

Defendants participated in beating the Plaintiff at the Burke County

Courthouse where Plaintiff’s criminal trial was held and/or at the Burke

County Jail, where Plaintiff was brought after his trial ended in a mistrial.

[Docs. 15, 15-1]. Plaintiff specifically alleged that a number of “Bailiffs and

Jailers” participated in stripping Plaintiff’s clothes off “and continued to hit

[Plaintiff] in [his] ribs, kick and hurt [him] until they got all of [his] clothes off,

then they shut the door and left.” [Doc. 15-1 at 5].

      Defendants Richards, Huffman, Sickjack, and Smith answered

Plaintiff’s Amended Complaint. [Doc. 30]. In their Answer, Defendants’

alleged that “Defendants Huffman and Richards, and Deputy Randall

assisted in the transportation of Plaintiff” after the mistrial was declared.

[Doc. 30 at 2]. Defendants further alleged that Defendant Huffman and

Deputy Randall “were forced to carry him and otherwise help him walk to the

Bailiff’s office, and then to the transport vehicle” after Plaintiff “went limp and

refused to be transported.” [Id. at 3].

      Plaintiff now moves to amend his Complaint to add Deputy Randall as

a Defendant in this matter. [Doc. 32]. Leave to amend should be “freely

give[n] . . . when justice so requires.” Fed. R. Civ. P. 15. To amend his

Complaint, however, Plaintiff must make a motion and submit a proposed


                                          2

         Case 1:19-cv-00307-MR Document 33 Filed 09/24/20 Page 2 of 4
amended Complaint that contains all claims he intends to bring in this action

against all Defendants he intends to sue and states all relief he is seeking.

Furthermore, if Plaintiff amends his Complaint, the original Complaint would

be superseded, meaning that if an amended Complaint omits claims raised

in the original Complaint, the plaintiff has waived the omitted claims. Young

v. City of Mt. Ranier, 238 F.3d 567 (4th Cir. 2001).

      Here, while Plaintiff submits various exhibits with his motion to amend,

none of them appear to be a complete proposed (Second) Amended

Complaint. [See Docs. 32-1, 32-2]. The Court, therefore, will deny Plaintiff’s

motion without prejudice so that Plaintiff may file a motion to amend together

with a complete proposed (Second) Amended Complaint. To this extent, the

Court will instruct the Clerk to mail Plaintiff a new Section 1983 form for

Plaintiff to submit an amended complaint.

      In sum, the Court will deny the Plaintiff’s motion to amend his

Complaint without prejudice in accordance with the terms of this Order.

Because the deadline to amend and join parties has expired [see Doc. 31],

the Court will order that Plaintiff must file his amended complaint within thirty

(30) days of this Order.




                                       3

        Case 1:19-cv-00307-MR Document 33 Filed 09/24/20 Page 3 of 4
                                 ORDER

     IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 32] is

DENIED WITHOUT PREJUDICE in accordance with the terms of this Order.

     IT IS FURTHER ORDERED that Plaintiff shall file a motion to amend

and his proposed amended complaint within thirty (30) days of this Order or

the matter will proceed against Defendants Richards, Huffman, Sickjack, and

Smith only.

     The Clerk is respectfully instructed to mail Plaintiff a blank Section

1983 form.

     IT IS SO ORDERED.
                               Signed: September 23, 2020




                                      4

       Case 1:19-cv-00307-MR Document 33 Filed 09/24/20 Page 4 of 4
